DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-10 are pending.

Drawings
	The drawings are objected to under 37 CFR 1.84(a) for failing to be of  sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. For example, the lead lines and reference characters are faded such that they are difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The abstract is objected to for including a phrase which can be implied (see “is provided” in lines 1 and 2). See MPEP 608.01(b). Appropriate correction is required. The Examiner notes simply removing this phrase and ending the first sentence with “machining unit” would place the abstract in proper form.

Claim Objections
	The claims are objected to under 37 CFR 1.75(i) for failing to separate claim elements by line indentation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 first recites “a tool” and “a drive shaft” as part of an intended use of a bayonet coupling in the preamble of the claim in lines 1-4. However, the claim goes on to positively recite the tool and driveshaft throughout the claims. It is therefore unclear whether Applicant is intending the claim the combination of the bayonet coupling, tool, and driveshaft, or only the subcombination of the bayonet coupling. For the purpose of this action, the Examiner has interpreted the claims as being directed to the combination of the bayonet coupling, tool, and driveshaft, given the reliance on the tool and driveshaft when setting forth structure of the bayonet coupling itself.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
EP 1795301 (Reuss) discloses a bayonet coupling (see Figures 1-5) for mounting of a tool (8) with tool elements on a drive shaft (via 7) of a machining unit (1), which has a motor (provided inside 3), which comprises the drive shaft for driving the tool about an axis of rotation (4), and where the drive shaft is connected in driving manner either directly or indirectly to the tool via a bayonet coupling, which comprises two coupling parts, the one coupling part being provided with a receiving groove (18 and 22) for an engaging tab (30) on the other coupling part, which receiving groove has a first section (22) with an extension parallel to the axis of rotation and a second section (18) with an extension transverse, perpendicular, to the axis of rotation so that the tool is driven via the engagement of the bayonet coupling, wherein the second section of the receiving groove has an extension on either side of the first section, so as to form a T-shaped receiving groove (see Figure 4).
Reuss fails to disclose the bayonet coupling is devised with at least one locking tab with barbs for engaging with a corresponding toothing or a number of projections to establish a locking engagement of the locking tabs with the toothing or the projections upon rotation of the tool.
US 3,319,510 (Rapata) teaches the use of barbs (90; see Figure 5) to establish a locking engagement with a further element (20b). However, the barbs simply engage with an inner surface (59b) of said further element and not with a corresponding toothing or number or projections as required by the claim. Further, Rapata fails to teach why such a system could be utilized in combination with a bayonet coupling, given the connection of Rapata is carried out via the barbs digging into the further element, and not via such a bayonet coupling.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
September 9, 2021